DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 12/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant failed to elect a species from the restriction requirement mailed 10/18/2021.  During a phone call with attorney Douglas Lineberry (Reg. No. 54,274) on 2/7/2022, the attorney elected without traverse Species A.
Claims 6 and 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/2021 and 2/7/2022.

Status of Claims
The status of the claims as filed in the reply dated 12/19/2021 and 2/7/2022 are as follows: 
Claims 1-18 are pending;
Claims 6 and 9-18 are withdrawn from consideration;
Claims 1-5 and 7-8 are being examined.

Drawings
The drawings are objected to because:
Figures 1-46 contain poor line quality (fuzzy images, illegible writing, combination of reference numbers and words that point to the same elements, etc.) (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
Figures 4, 10-16, 20, 21, 23, 27, 30, 34C, 35C, 38, and 40 contain black shading (See 37 CFR1.84(m) “Solid black shading areas are not permitted”);
Figures 27-35 contain watermarks that should be removed;
Figure 1 contains word labels with incomplete guide lines to the specific elements;
 “110” and “106” appear to be pointing to the same elements in Figure 1;
“110” is not labeled in the enlarged views of the fins in Figures 4-5;
Figure 10 contains no reference characters to correspond to the previous structure in Figures 1, 4, or 5;
Figures 11-16, 18-19, 21, 30, 36, 38 contain no reference characters so as to relate the illustration to other figures;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "106" and "202" have both been used to designate nanowicks.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“2700” in Figure 27 (Paragraph 128).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention (i.e. “for reducing water usage”, “self-cleaning features”, “photoinduced superhydrophilic transition, and an active interface for decomposing organic matter), use legal .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites “at least one condenser” and in line 2 of claim 1 also recites “at least one heat pipe”.  A heat pipe is comprised of an evaporation section and a condensing section.  Therefore, it is unclear if the recitation of “at least one condenser” is referring to the condensing section of the heat pipe, or is another distinct structure from the heat pipe.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the “at least one condenser” will be interpreted as referring to a distinct element from the heat pipe.
The term “microscale” in claim 1 is a relative term which renders the claim indefinite. The term “microscale” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably It is unclear as to what size is encompassed by “microscale”.
The remaining claims are rejected as being dependent upon an indefinite claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 lists numerous components but fails to outline how any of the elements are connected to one another to function as an invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brigida (US4381817) in view of Chen (US7874347B2).
Re Claim 1. Brigida teaches a sweating boosted heat dissipation system (Figures 1-3) comprising: 
at least one heat pipe (22 is individual heat pipes, 12 is a heat pipe group) (Figures 1-3; Column 2 lines 42-63); 
at least one condenser (10) (Figures 1-3; Column 2 lines 39-41, Column 3 lines 49-60); 
at least one steam supply pipe (14, 14’) (Figures 1-3; Column 2 lines 43); 
at least one cold water source (inlet at pump 44) (Figures 1-3; Column 3 lines 13-48); 
at least one cooling tube (46) (Figures 1-3; Column 3 lines 13-48); and 
at least one fin (Figure 1 illustrates fins attached to heat pipes 22; Column 2 line 64 to Column 3 line 5). 

However, Chen teaches applying a hybrid microscale wicking comprising a nanowick coating (30, 40) to a surface (20) (Figure 1; Column 3 lines 23-58).  When Chen is combined with Brigida, the resulting combination would be the hybrid nanowick coating of Chen would be applied to the fins of Brigida in order to enhance the heat transport characteristics of the fins, thereby improving the thermal efficiency of the fins (Chen Column 3 lines 35-40 and 50-58).
Therefore, in view of Chen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a nanowick coating to the fins of Brigida in order to enhance the heat transport characteristics of the fins, thereby improving the thermal efficiency of the fins (Chen Column 3 lines 35-40 and 50-58).  Additionally, in view of Chen's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a nanowick coating to the fins of Brigida in order to prevent bacterial growth and provide a self-cleaning feature to the fins (Chen Column 3 lines 50-58).

Re Claim 2. Brigida as modified by Chen teach the nanowick coating is partially hydrophilic (Brigida Figure 1; Chen Column 3 lines 23-58). 
Re Claim 3. Brigida as modified by Chen teach the nanowick coating is self-cleaning (Brigida Figure 1; Chen Column 3 lines 53-58). 
Re Claim 4. Brigida as modified by Chen teach the nanowick coating exhibits photo induced superhydrophilic transition (Brigida Figure 1; Chen Column 3 lines 23-58 teaches titanium dioxide coating, which is the same coating as the applicants claimed coating that 
Re Claim 5. Brigida as modified by Chen teach the nanowick coating comprises an inner layer (30) formed by a carbon nanotube and an outer layer (40) formed by TiO2 (Brigida Figure 1; Chen Column 3 lines 23-58). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brigida (US4381817) in view of Chen (US7874347B2) and in further view of Veilleux (US2015/0000874A1).
Re Claims 7-8. Brigida teaches the tube (Figures 1-3) but fails to specifically teach the at least one cooling tube is formed from copper with a layer of nickel is deposited on an external surface of the at least one cooling tube. 
However, Veilleux teaches forming a cooling tube from copper with a layer of nickel is deposited on an external surface of the at least one cooling tube (Paragraph 26).
Therefore, in view of Veilleux 's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the cooling tube of Brigida from copper in order to provide enhanced heat transfer as is well-understood in the art.  Further, in view of Veilleux 's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a nickel layer to the external surface of copper tubes in order to prevent corrosion of the copper and to provide additional strength to the copper tubing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the tubing of Brigida as nickel-plated copper, since it has been held to be within the general .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/TRAVIS RUBY/Primary Examiner, Art Unit 3763